     Case 2:19-cv-01279-TLN-EFB Document 35 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    BLUFFORD HAYES, Jr.,                              No. 2:19-cv-01279-TLN-EFB
12                       Petitioner,
13           v.                                         ORDER
14    ROBERT NEUSCHMID,
15                       Respondent.
16

17          Petitioner Blufford Hayes, Jr. (“Petitioner”), a state prisoner proceeding through counsel,

18   has filed this application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter

19   was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

20   Rule 302.

21          On March 5, 2020, the magistrate judge filed findings and recommendations which were

22   served on all parties and which contained notice to all parties that any objections to the findings

23   and recommendations were to be filed within fourteen days. (ECF No. 30.) On March 19, 2020,

24   Respondent filed Objections to the Findings and Recommendations. (ECF No. 32.)

25          This Court reviews de novo those portions of the proposed findings of fact to which

26   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

27   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see

28   also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). As to any portion of the proposed
                                                        1
     Case 2:19-cv-01279-TLN-EFB Document 35 Filed 05/12/20 Page 2 of 2

 1   findings of fact to which no objection has been made, the Court assumes its correctness and

 2   decides the motions on the applicable law. See Orand v. United States, 602 F.2d 207, 208 (9th

 3   Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo. See Britt v. Simi

 4   Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 5           Having carefully reviewed the entire file under the applicable legal standards, the Court

 6   finds the Findings and Recommendations to be supported by the record and by the magistrate

 7   judge’s analysis.

 8           Accordingly, IT IS HEREBY ORDERED that:

 9           1. The Findings and Recommendations filed March 5, 2020 (ECF No. 30), are adopted in

10   full; and

11           2. Respondent’s Motion to Dismiss (ECF No. 19) is DENIED.

12           IT IS SO ORDERED.

13   DATED: May 8, 2020

14

15

16                                                     Troy L. Nunley
                                                       United States District Judge
17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
